Case 2:21-cv-01133-MPK Docum
ec ent 1 File R OS eel Ft PtocedW fn FOhta Pauperis

Commonwealth of Pennsylvania tion to

Court of Common Pleas County

 

 

 

 

 

 

of
Judicial District Allen sf Cha ail les .
Vv.
Psi A
County Clerk of Courts sl Aachen ef al
Address:
Docket No: 2: 2I- Cv- lf 33
Telephone:
. ; >
1, Allen b. Sh Chara? be&_, residing at___ 9 LoD ’ , request that this

 

Court permit me to proceed in forma pauperis (without payment of the filing fee). In support of this I state ihe following:
1. lam the defendant in the above-captioned matter and because of my financial condition am unable to pay the fee for
filing this action.

2. ! am unable to obtain funds from anyone, including my family and associates, to pay the costs of litigation.

3. | represent that the information below relating to my ability to pay the fees and costs is true and correct:

Employment Information

if you are presently employed, state employer:
Name: Jew wad
Address:

WINWATASNN3d JO “ISIC “LSS

LINO LORISIG “SN AAATO

97 SAV

CUG

\
b

 

Salary or Wages per Month: Type of Work:

 

 

If you are presently unemployed, state:

 

 

 

 

 

The date of my last employment was: Aci | 07 2
Salary or Wages per Month: 7 ‘th \.eo ot Type of Work: Qatar PA merwsped™
Other Income Received Within The Past Twelve Months
Spouse's name: NIA
If spouse is presently employed, state employer:
Name: _
Address: : _
Salary or Wages per Month: Type of Work: _

 

If spouse is presently unemployed, state:

The date of spouse's last employment was:

 

 

 

 

 

 

Salary or Wages per Month: , Type of Work:
Contributions from Children: Naw
Contributions from Parents: Adave
Other Contributions: Mawe

 

 

 

CPCMS 2046 1
Case 2:21-cv-01133-MPK Document1 Filed 08/26/21 Page € Sita Pp j
ni auperis

Commonwealth of Pennsylvania Motion to Procee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v.
Docket No:
Assets/Property Owned
Cash: Naw, Certificates of Deposit: Afere
Checking Account: tS ge Stocks and Bonds: ine
Savings Account: NS Ww Other: Jane
Real Estate:
Do you own a home or other real property? If so, please provide for each:
Address: AZ Pre
‘Assessed Value: _ Amount Owed: .
Motor Vehicle:
Do you own an automobile? if so, please provide for each:
Make: - i Me :
Model: Year:
Cost: Amount Owed:
Debts and Obligations
Rent: Naw Loans: (Jaina.
Mortgages: iJ re Other: Mj wre 4

 

 

(Other than those listed above)
Persons Dependent Upon Me For Support

 

 

Spouse's Name: WA

 

 

 

 

 

 

Ages of Minor Children, if any: Wb

Other Persons (non-minor) c
Name: Relationship:
Name: Relationship:

 

, understand that I have a continuing obligation to inform the Court of

e ta pay the costs incurred herein.

L Alhew. bu St.theules

improvement in my financial circumstances which would permit m
avements made in this petition are true and correct. |

l, Allen. Sk tlw ks _ verify that the st
e¢ of 18 Pa.C.S. § 4904, relating to unsworn

" understand that false statements herein are made subject to penalti
falsification to authorities. , ‘

ET teenity that this filing complies with the provisions of the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.

Signature of Petitioner Date

 

ie LoD cpifat
Ne |

CPCMS 2046
